Citation Nr: 1108146	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-38 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder bursitis (claimed as left shoulder condition).

2.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied service connection for subscapular bursitis of the left shoulder, back pain, chest pain and a left knee condition, and granted service connection for bilateral hearing loss at a noncompensable disability rating, for left carpal tunnel syndrome at a 10 percent disability rating, for left ulnar neuropathy at a noncompensable disability rating, for degenerative joint disease and degenerative disc disease of the cervical spine status post cervical fusion at a 30 percent disability rating, for varicose vein of the right leg at a noncompensable disability rating and for onychomycosis of the bilateral toenails at a noncompensable disability rating.  

In a June 2008 rating decision, the RO combined the Veteran's disability ratings for left carpel tunnel syndrome and left ulnar neuropathy into a single 10 percent disability rating.  

In written correspondence dated in September 2008, the Veteran withdrew his appeal of the issue of a higher initial disability rating for his cervical spine disorder.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

In November 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.  At his hearing, the Veteran indicated that he had pain in joints of his toes as a result of the surgery to remove his toenails due to his service-connected onychomycosis.  As such, a claim for service connection for a bilateral toe condition as secondary to his service-connected onychomycosis is referred to the RO for appropriate action.    

In January 2009, the Board denied initial compensable disability ratings for hearing loss and for onychomycosis of the toenails, granted a 10 percent disability rating for a right leg varicose vein, and remanded the issues of entitlement to service connection for left shoulder bursitis (claimed as left shoulder condition), back pain, chest pain and a left knee condition and entitlement to a higher initial disability rating for left upper extremity carpel tunnel syndrome and ulnar neuropathy, for additional development.  

In a June 2010 rating decision, issued in August 2010, the RO granted service connection for mechanical low back pain with limitation of motion, and assigned separate disability ratings for associated ulnar neuropathy of the right upper extremity and ulnar neuropathy of the left upper extremity.  In a November 2010 rating decision, issued in December 2010, the RO granted service connection for coronary artery disease (claimed as chest pain) and for degenerative joint disease of the left knee (claimed as left knee condition).  As these are all grants in full of the claims on appeal, these three issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Finally, the Veteran is service-connected for left upper extremity carpal tunnel syndrome.  He was previously service-connected separately for left ulnar neuropathy, and in a June 2008 rating decision, the RO combined the Veteran's disability ratings for left carpel tunnel syndrome and left ulnar neuropathy into a single 10 percent disability rating.  However, based on medical evidence in the claims file, the RO has assigned a separate disability rating for the Veteran's ulnar neuropathy of the left upper extremity.  As such, the Board has recharacterized this issue as entitlement to an initial disability rating in excess of 10 percent for left upper extremity carpal tunnel syndrome only.  





FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has left shoulder bursitis (claimed as left shoulder condition) that began during, was otherwise caused by, or is etiologically related to his active service.

2.  The Veteran's left upper extremity carpel tunnel syndrome is not manifested by moderate paralysis of the median nerve.


CONCLUSION OF LAW

1.  Left shoulder bursitis (claimed as left shoulder condition) was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a disability rating in excess of 10 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of letters sent to the appellant in March and September 2003 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received this notice in June 2008.

With regard to the Veteran's service connection claim, although the notice was not provided until June 2008, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

In terms of the Veteran's claim for an increased initial disability rating, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, and lay statements have been associated with the record.  The Veteran was also provided the opportunity to present testimony at a hearing on appeal before the undersigned Veterans Law Judge.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2009 remand.  These instructions included obtaining current medical records showing treatment for the Veteran's left shoulder and left upper extremity, and providing him with VA examinations to determine whether he had a left shoulder disability which was related to service and to determine the current nature and severity of his left carpal tunnel syndrome.  As a result, the RO obtained the Veteran's VA medical records and provided him with orthopedic and neurological examinations in March 2010.  As such, the Board finds that the RO has complied with its instructions in the January 2009 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

At his Travel Board hearing, the Veteran indicated that his left shoulder began hurting in service and that he had continuous pain since his discharge.

Service treatment records reflect that the Veteran reported a trick shoulder in his February 1979 Report of Medical History.  His separation Report of Medical History reflects that he reported left shoulder pain.  His separation Report of Medical Examination reflects that he had normal extremities and does not show any left shoulder disorder.

Private medical records showing treatment for various medical issues from October 1986 through October 2001 do not show any complaints of or treatment for a left shoulder disorder.  An August 2001 private medical record shows that the Veteran reported pain in the right shoulder area, but did not indicate any pain in his left shoulder.

At his May 2003 VA examination, the Veteran contended that his left shoulder pain began in service and continued to the present time.  He complained of pain in his left scapular, and noted that the pain in his cervical spine, left shoulder and scapular increased with activity, especially when he raised his arm above 90 degrees.  He was diagnosed with chronic subscapular bursitis of the left shoulder.  Upon examination, the Veteran's left shoulder had full range of motion.  There was tenderness to palpation along the left medial border of the scapular.  The examiner noted that this was a chronic condition, and opined that it would be aggravated by repetitive motion, particularly above the Veteran's head, and would result in spasms and limit his range of motion by about 25 degrees.  

VA medical records showing treatment from June 2003 through April 2010 do not show any treatment for or complaints of a left shoulder condition.

A March 2010 VA examination report shows that the examiner was "not sure what the Veteran's left shoulder problem was."  He noted that the Veteran had been told that he had left shoulder bursitis.  When asked where his pain was, he pointed over his periscapular and upper thoracic region.  He had no pain over his lateral shoulder.  He also had chronic problems with cervical radiculopathy down both extremities including the left upper extremity with neuropathy at the left ulnar nerve and carpal tunnel syndrome.  The examiner noted that there was no documentation of in-service treatment for the Veteran's left shoulder.  There was documentation on his February 1979 medical history form that he had problems with his left shoulder.  The Veteran described these problems as similar to the problems across his neck.  At the examination, he denied any specific range of motion across the left shoulder and for a longtime, had excellent strength and endurance in the shoulder.  However, the Veteran indicated that his strength and endurance had decreased with pain on a regular basis which flared up based on his activity.  The examiner found that the Veteran had a virtually normal shoulder examination, with full range of motion with no pain.  He had tenderness over the periscapular and upper thoracic region, which was consistent with his cervical spine diagnosis.  He had negative impingement, no loss of strength and no instability.  The examiner opined that the Veteran did not have an isolated left shoulder problem, but that his left shoulder complaints were related to his cervical spine condition and therefore should not be rated as a separate ratable condition.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

Based upon the evidence of record, the Board finds that service connection cannot be granted for a left shoulder disorder.  As noted above, the most fundamental element to be met in a claim for service connection is that the Veteran has a currently diagnosed disorder.  In this case, the medical evidence of record does not show that the Veteran has a currently diagnosed left shoulder disorder.  While the medical evidence reflects that the Veteran was diagnosed with left shoulder bursitis in May 2003, the current March 2010 examination report reflects that the Veteran's symptoms of pain are linked to his service-connected cervical spine condition.  In terms of medical evidence showing a diagnosis of a left shoulder condition, it is the Board's duty to assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to these two examinations, the Board finds that the March 2010 examination has much more probative value, for the following reasons.  The May 2003 examiner noted in his report that the Veteran's claims file was not available for review.  The March 2010 examiner, on the other hand, noted that he had reviewed the claims file in its entirety, including the service treatment records, post-service medical records, the remand and the Veteran's hearing transcript.  The Board cannot disregard a medical opinion solely because it is based upon history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  In this case, the March 2010 examiner took into account the Veteran's statements regarding his left shoulder pain, and found them to be credible.  Then, in the context of these statements, the examiner reviewed all of the evidence in the claims file and associated the Veteran's left shoulder symptoms with his cervical spine.  He gave a thorough rationale for not providing a separate diagnosis for the Veteran's left shoulder pain.  The May 2003 examiner did not provide any rationale for his diagnosis, and did not discuss the possibility that the Veteran's left shoulder pain was related to his cervical spine disorder or the associated neurological manifestations in his upper thoracic region.  As such, this examination is not of probative value in determining whether the Veteran has a currently diagnosed left shoulder condition.  Brammer, supra.

As noted above, service connection can also be granted when there is evidence of continuing symptoms since service.  Savage.  The Veteran reported at his Travel Board hearing that his left shoulder pain began during service and has continued since his discharge.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.   The Board has found the Veteran's statements regarding his left shoulder pain to be credible.  However, the Veteran's claim fails on this basis, as well, as any ongoing left shoulder pain has been associated by competent medical evidence to his service-connected cervical spine disability.  

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his left shoulder pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In the present case, the lay evidence of record which supports the Veteran's claim for entitlement to service connection for left shoulder bursitis includes statements made by the Veteran that his left shoulder pain began during service and has continued to the present time.  The Board finds these statements to be credible; however, the competent medical evidence of record shows that the Veteran's left shoulder pain has been associated with his already service-connected cervical spine disability, and its associated neurological disorders.  In fact, the March 2010 examiner noted that the left shoulder pain is not a separately ratable disability, since it is already rated under his cervical spine disability.  As such, service connection for a left shoulder disorder, to include left shoulder bursitis, cannot be granted. 

The Board notes that, at his Travel Board hearing, the Veteran indicated that he had been told that he has left shoulder bursitis.  The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 137.  In this case, however, the May 2003 examination report, providing this diagnosis, is in the claims file and has been determined to be of little probative value.

To the extent that the Veteran has indicated that he feels that he has a left shoulder disability which is related to service, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential etiological relationship between his left shoulder pain and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his shoulder pain, the Board accords his statements regarding the etiology of this pain little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his left shoulder pain and his military service.  However, the March 2010 VA examiner, who has the medical expertise to make such a determination and provided a report with rationale based upon all of the evidence of record, linked his shoulder pain to his service-connected cervical spine disorder.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the March 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his headaches are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for a left shoulder disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a left shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Evaluation of initial disability rating for left upper extremity carpel tunnel syndrome

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

With regard to appeals which involve initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has contended that his left carpal tunnel syndrome warranted a higher disability rating. 

The Veteran's service-connected left carpal tunnel syndrome is rated under Diagnostic Code 8515, at a 10 percent disability rating.  The Veteran is right-handed, so this rating is for his minor hand.  Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

An August 2001 letter from a private physician reflected that the Veteran's Tinel's sign was positive on the left, and his reflexes were normal.  The assessment was probably carpal tunnel syndrome on the left.  The examiner recommended a nerve conduction study (NCV).  An August 2001 private NCV/electromyography (EMG) revealed findings of an abnormal study, consistent with moderate left carpal tunnel syndrome.  

A May 2003 VA neurological examination showed that the Veteran had numbness in his hands, particularly in the first, second and third fingers and the palm.  Upon examination, there was diminution of pinprick and temperature sensation in the cutaneous median nerve distribution in his left hand.  He was diagnosed with left carpal tunnel syndrome secondary to median nerve entrapments at the wrist.  This was resulting in painful sensation in his hand and early, very slight loss of muscle in his hand.  

A January 2007 NCV/EMG revealed an abnormal study, and that the finding were consistent with severe carpal tunnel syndrome on the left.  The examiner noted the possibility that there was additional peripheral neuropathy, and that clinical correlation was recommended. 

A July 2008 VA examination report shows that the Veteran underwent carpal tunnel surgery in August 2005, and that he noted residual numbness in the median nerve distribution of the left hand for several months, but that the parasthesias resolved.  In the fall of 2005, the Veteran began to note numbness in the ulnar distribution of the left hand.  At the time of the examination, the Veteran had mild numbness in his entire left hand.  The Veteran reported weakness in his hand when compared to before; however, he also felt that his hand strength was probably stronger than most people.  Upon examination, pinprick sensation was intact, and range of motion of his left hand was normal.  The impression was status post left carpal tunnel release in 2005, with evidence of severe carpal tunnel syndrome in January 2007.

A March 2010 VA examination report shows that the Veteran reported tingling, aching, and numbness in his upper extremities.  The examiner noted that NCV/EMG studies were conducted in March 2010, and that there was evidence of moderately severe bilateral demyelinating ulnar neuropathy at the elbows when compared to the prior study in 2005.  The examiner noted that the median studies again showed mild slowing across the wrist to approximately the same degree.  The examiner found that the Veteran did have evidence of mild carpal tunnel syndrome on EMG, although he had minimal clinical symptoms, with no motor or sensory findings suggestive of carpal tunnel syndrome on examination.  The examiner noted that, to the extent that the Veteran had sensory symptoms, he believed that the etiology was his cervical spine disability.

Based upon the evidence of record, the Board finds that the Veteran's left carpal tunnel syndrome of the left wrist does not warrant a higher disability rating under Diagnostic Code 8515.  As noted above, the evidence would need to show that his service-connected carpal tunnel syndrome was manifested by moderate paralysis of the median nerve; however, there is no evidence to this effect. 

While the NCV/EMG studies in August 2001 and January 2007 revealed moderate and severe left carpal tunnel syndrome, respectively, the Veteran's clinical symptoms related specifically to his carpal tunnel syndrome, have been found to be minimal.  At his May 2003 VA neurological examination, it was found that his left carpal tunnel syndrome resulted in painful sensation in his hand and early, very slight loss of muscle in his hand.  A July 2008 VA examination report shows that the Veteran underwent carpal tunnel surgery in August 2005, and that the parasthesias resolved, leaving mild numbness in his entire left hand.  The Veteran reported weakness in his hand but still felt that his hand strength was probably stronger than most people.  In addition, his pinprick sensation was intact, and range of motion of his left hand was normal.  A March 2010 VA examination report shows that the Veteran did have evidence of mild carpal tunnel syndrome on EMG, although he had minimal clinical symptoms, with no motor or sensory findings suggestive of carpal tunnel syndrome on examination.  It is important to note that the Veteran has now been service-connected for ulnar neuropathy in his left upper extremity, associated with his cervical spine disability.  This has been found to be moderate.  The March 2010 VA examiner noted that, to the extent that the Veteran had sensory symptoms, he believed that the etiology was his cervical spine disability.  This medical evidence all supports the Veteran's current rating as mild.  

As such, the Board finds that the Veteran's symptoms relating to his service-connected left carpal tunnel syndrome do not reflect a disability picture which meets the criteria for a higher rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Board has considered rating his left carpal tunnel syndrome under other Diagnostic Codes in order to provide him with the most beneficial rating; however, based on the Veteran's symptoms and diagnosis, the Board finds that Diagnostic Code 8515, pertaining to paralysis of the median nerve, is most appropriate.

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 10 percent disability rating for his service-connected left carpal tunnel syndrome.  Fenderson, supra.

The Board also finds that the criteria for invoking the procedures for assignment of higher evaluations on an extra-schedular basis have not been met in the absence of evidence showing that the Veteran's service-connected left upper extremity carpal tunnel syndrome resulted in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation); warranted frequent periods of hospitalization; or otherwise has rendered impractical the application of the regular schedular standards during the entire appeal period.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his carpal tunnel syndrome of the left upper extremity, the 'benefit-of-the-doubt' rule is not applicable and the Board must deny his claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left shoulder bursitis (claimed as left shoulder condition) is denied.

An initial disability rating in excess of 10 percent for left upper extremity carpel tunnel syndrome is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


